Appeal from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated February 21, 1985, which dismissed this matter "without prejudice to such further applications as petitioner may wish to make in the proper forum”.
Ordered that the judgment is reversed, without costs or disbursements, the application is reinstated, and the matter is remitted to the Supreme Court, Dutchess County, for further proceedings.
Since this suit against the individual respondents sounds in tort for damages arising out of an alleged breach of a duty owed individually by those respondents directly to the petitioner, the State is not the real party in interest even though it could be held secondarily liable for the tortious acts under the doctrine of respondeat superior. Thus, this matter can be maintained against the respondents in the Supreme Court, Dutchess County (see, Morell v Balasubramanian, 70 NY2d *352297). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.